DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S313, S314, S315, S316, S317, S318, S321a, S321b, S322a, S322b, S323a, and S323b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims Status
Claims 1-20 are pending.
Claims 1-13, 16, and 19-20 are rejected under 35 U.S.C 101.
Claims 1-20 are not rejected under prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-13, 16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under their broadest reasonable interpretation, cover mental process (concept performed in a human mind, including as observation, evaluation, judgment, and opinion). The claim(s) recite(s) a method for diagnosing a plant disease and an insect pest by analyzing a plant image. This judicial exception is not integrated into a practical application because the steps do not add meaningful limitations to be considered specifically applied to a particular technological problem to be solved .The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of the claimed invention can be done mentally and no additional features in the claims would preclude them from being performed as such except for the generic computer elements at high level of generality (i.e., neural networks, processor, a memory, and computer readable medium).
The Examiner suggests including limitations from the specification to overcome the 101 rejection by integrating the judicial exception into a practical application specifically applied to a particular technological problem, which provides an improvement over prior art systems and the practical application by improving the recognition accuracy and recognition efficiency of the plant species. An example of such limitations can be found in ¶¶ [0053] – [0056].

Regarding claim 1: the claim discloses a method for diagnosing a plant disease and an insect pest, comprising:
obtaining a plant image (insignificant pre-solution of obtaining information such as an image);
determining a candidate specie and candidate disease and insect pest information corresponding to at least part of the candidate specie according to the plant image when a current diagnosis mode is a passive diagnosis mode (may be done mentally an agriculture specialist diagnosing an image of a plant; can be performed in the human mind);
screening out the candidate disease and insect pest information of the candidate specie according to a first preset condition for the candidate specie with the corresponding candidate disease and insect pest information (the specialist may exclude or rule out some diseases and insect pest s based on the type of plant for example; can be performed in the human mind); 
and outputting at least part of remaining disease and insect pest information after screening out when there is the remaining disease and insect pest information (the specialist my verbally or by using a pen and paper output potential diseases and insect pest information; can be performed in the human mind).

Regarding claim 2: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein determining the candidate specie and the candidate disease and insect pest information corresponding to the at least part of the candidate specie according to the plant image comprises:
judging whether the candidate specie is in a preset specie set (the specialist may determine whether the plant belong to a certain family of plants; can be performed in the human mind);
determining the candidate disease and insect pest information corresponding to the candidate specie according to the plant image and the candidate specie when the candidate specie is in the preset specie set (the specialist may determine a potential disease and pest information based on determining that the candidate specie belongs to a certain family of plants; can be performed in the human mind); and
not determining the candidate disease and insect pest information corresponding to the candidate specie for the candidate specie when the candidate specie is not in the preset specie set (the specialist may have an inconclusive determination regarding a candidate disease and pest information when the candidate specie does not belong to a certain family of plants; can be performed in the human mind).

Regarding claim 3: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein screening out the candidate disease and insect pest information of the candidate specie according to the first preset condition comprises:
screening out the candidate disease and pest information of the candidate specie according to the first preset condition, according to a descending order of diagnostic confidence of the candidate disease and insect pest information when there are at least two candidate disease and insect pest information corresponding to the same candidate specie until the remaining disease and insect pest information for output is filtered out or all of the candidate disease and insect pest information corresponding to the candidate specie is screened out (the specialist may list potential diseases and insect pest information and order them from a higher probability to a lower probability according to his initial diagnosis and then rule out some diseases and insect pest information that are unlikely to affect a certain type of plant until the specialist is left with one potential disease and insect pest information or everything is ruled out; can be performed in the human mind).

Regarding claim 4: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein screening out the candidate disease and insect pest information of the candidate specie according to the first preset condition comprises:
judging whether the candidate specie is in a preset specie set (the specialist may determine whether the plant belong to a certain family of plants; can be performed in the human mind); 
and screening out the candidate disease and insect pest information corresponding to the candidate specie when the candidate specie is not in the preset specie set (the specialist may rule out diseases and insect pest information that are likely to affect a certain family of plant when the specialist determines that the plant does not belong the said family; can be performed in the human mind).

Regarding claim 5: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein screening out the candidate disease and insect pest information of the candidate specie according to the first preset condition comprises:
comparing a diagnostic confidence of the candidate disease and insect pest information with a first preset confidence (the specialist may compare a diagnosis score confidence based on the information he obtains from the image – he can give points to traits noticed on the plant and add them up to generate a score – with a preset confidence score in database; the comparison can be performed in the human mind); 
and screening out the candidate disease and insect pest information when the diagnostic confidence is less than the first preset confidence (the specialist can rule out certain diseases and insect pest information when the generated score is less than a preset score in the database for these diseases and insect pest information; can be performed in the human mind).

Regarding claim 6: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations of claim 6 are analyzed in the same way as claim 5.

Regarding claim 7: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein screening out the candidate disease and insect pest information of the candidate specie according to the first preset condition comprises:
judging whether the candidate specie and the candidate disease and insect pest information corresponding to the candidate specie are mutually exclusive (the specialist can judge whether the candidate disease and insect pest information affect or may be found in the determined candidate specie; can be performed in the human mind); 
and screening out the candidate disease and insect pest information when the candidate specie and the candidate disease and insect pest information corresponding to the candidate specie are mutually exclusive (the specialist can rule out certain diseases and insect pest information when it is known to him that they do not affect that particular determined plant; can be performed in the human mind).

Regarding claim 8: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: further comprising: 
determining the candidate specie and candidate diagnosis information corresponding to the candidate specie according to the plant image when the current diagnosis mode is an active diagnosis mode (can be done mentally by the agriculture specialist diagnosing an image of a plant);
wherein the candidate diagnosis information comprises disease and insect pest information or no detected disease and insect pest information (the specialist can diagnose the image to determine whether the plant to has a disease and determine an insect pest information; can be performed in the human mind);
filtering out at least one result diagnosis information from the candidate diagnosis information according to a second preset condition (the specialist can filter out a result diagnosis information based on certain condition; can be performed in the human mind); 
and outputting the result diagnosis information (insignificant post-solution of outputting information).

Regarding claim 9: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein filtering out the at least one result diagnosis information from the candidate diagnosis information according to the second preset condition in claim 8 comprises:
comparing a specie confidence of the candidate specie with a second preset confidence and comparing a diagnostic confidence of the candidate diagnosis information corresponding to the candidate specie with a third preset confidence (the specialist comparing a specie confidence with a second confidence in a database for example; the comparison can be performed in the human mind); 
and filtering out the candidate specie as a first pending specie and filtering out the candidate diagnosis information as first pending diagnosis information when the specie confidence is greater than or equal to the second preset confidence, and the diagnostic confidence is greater than or equal to the third preset confidence (the filtering out and the confidence comparison can be performed in the human mind such as the specialist).

Regarding claim 10: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein filtering out the at least one result diagnosis information from the candidate diagnosis information according to the second preset condition comprises:
judging whether the first pending specie and the first pending diagnosis information corresponding to the first pending specie are mutually exclusive (judgment can be performed in the human mind);
and screening out the first pending diagnosis information when the first pending specie and the first pending diagnosis information corresponding to the first pending specie are mutually exclusive (comparison and screening out can be performed in the human mind).

Regarding claim 11: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein there are at least two plant images, and the candidate specie and the candidate diagnosis information corresponding to the candidate specie are determined according to each of the plant images (obtaining two images is insignificant pre-solution, and determining the candidate specie and the candidate diagnosis information can be done in the human mind); 
and filtering out the at least one result diagnosis information from the candidate diagnosis information according to the second preset condition comprises:
filtering out the first pending diagnosis information with a maximum diagnostic confidence corresponding to the plant image as second pending diagnosis information of the plant image respectively for each of the plant images (filtering out the diagnosis information with the maximum diagnostic confidence can be done in the human mind); 
and filtering out the result diagnosis information from the second pending diagnosis information of all of the plant images according to a third preset condition (filtering out result diagnosis information according to a third preset condition can be done in the human mind).

Regarding claim 12: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: further comprising:
respectively determining the candidate specie corresponding to each of a plurality of plant images according to the plant images when the current diagnosis mode is an active diagnosis mode (determining the candidate specie corresponding to each of a plurality of plant images can be done in the human mind);
filtering out the candidate specie with a maximum specie confidence as a second pending specie corresponding to the plant image respectively for each of the plant images (filtering out the candidate specie with a maximum specie confidence can be done in the human mind);
filtering out the second pending specie with a maximum number as a result specie or filtering out the second pending specie with the maximum number and a maximum specie confidence as the result specie in the second pending specie corresponding to each of the plant images (filtering out the second pending specie with a maximum number as a result specie can be done in the human mind); 
and determining and outputting result diagnosis information corresponding to the result specie (the determining can be done in the human mind and outputting result is insignificant post-solution of outputting information).

Regarding claim 13: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein determining the candidate specie according to the plant image comprises:
determining the candidate specie according to the plant image using a trained specie recognition model, wherein the trained specie recognition model is a neural network model (a neural network model is a generic computer model and does not integrate into a practical application because the steps do not add meaningful limitations to be considered specifically applied to a particular technological problem to be solved).
Regarding claim 16: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: wherein determining the candidate disease and insect pest information according to the plant image comprises:
determining candidate diagnosis information according to the plant image using a trained disease and insect pest diagnosis model (an insect pest diagnosis model is a generic computer model and does not integrate the mental process into a practical application because the steps do not add meaningful limitations to be considered specifically applied to a particular technological problem to be solved);
obtaining the candidate disease and insect pest information according to the candidate diagnosis information, wherein the trained disease and insect pest diagnosis model is a neural network model (a neural network model is a generic computer model and does not integrate the mental process into a practical application because the steps do not add meaningful limitations to be considered specifically applied to a particular technological problem to be solved).

Regarding claim 19: the additional limitations do not integrate the mental process into practical application or add significantly more to the mental process. The limitations: a system for diagnosing a plant disease and an insect pest, comprising a processor and a memory, wherein the memory stores an instruction, and when the instruction is executed by the processor, the steps of the method according to claim 1 are implemented (a processor and a memory are generic computer elements and do not integrate the mental process into a practical application because the steps do not add meaningful limitations to be considered specifically applied to a particular technological problem to be solved).

Regarding claim 20: a non-transitory computer-readable storage medium, storing an instruction, wherein when the instruction is executed by a processor, the steps of the method according to claim 1 are implemented (a non-transitory computer-readable storage medium is a generic computer elements and does not integrate the mental process into a practical application because the steps do not add meaningful limitations to be considered specifically applied to a particular technological problem to be solved).

Allowable Subject Matter
Claims 14-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (CN 111105393) which teaches: the image feature information for analyzing and extracting the pest characteristic information; the information about plant disease and pest with the preset data of extracted feature library comparison, obtaining grape plant type.
Karube (US PG-Pub. 20170287082) which teaches in ¶ [0081] “…The disease and insect pest occurrence distribution estimating module 22 may also exclude a disease or an insect pest as a subject for which the determination is made when, for example, a time at which an image is photographed by the sensing robot 3 is not included in the occurrence time 313 of the disease or the insect pest. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665